                       Case 1:19-cv-02095-LAP Document 9 Filed 03/08/19 Page 1 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                    __________  DistrictofofNew York
                                                                             __________

        BENJAMIN WINCKLER, Individually and                          )
        On Behalf of All Others Similarly Situated,                  )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                          Civil Action No. 1:19-cv-2095
                                                                     )
ACTIVISION BLIZZARD, INC., ROBERT A. KOTICK,                         )
SPENCER NEUMANN, and COLLISTER JOHNSON                               )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Please See Attachment A




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: W. Scott Holleman
                                           Johnson Fistel, LLP
                                           99 Madison Avenue, 5th Floor
                                           New York, NY 10016
                                           212/802-1486


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                        Case 1:19-cv-02095-LAP Document 9 Filed 03/08/19 Page 2 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19-cv-2095

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
  Case 1:19-cv-02095-LAP Document 9 Filed 03/08/19 Page 3 of 3



                            ATTACHMENT A




     Activision Blizzard, Inc.                Collister Johnson
c/o Corporation Service Company            Activision Blizzard, Inc.
      251 Little Falls Drive          c/o Corporation Service Company
     Wilmington, DE 19808                   251 Little Falls Drive
                                           Wilmington, DE 19808


        Robert A. Kotick                     Spencer Neumann
     Activision Blizzard, Inc.               819 N Roxbury Dr.
c/o Corporation Service Company            Beverly Hills, CA 90210
      251 Little Falls Drive
     Wilmington, DE 19808
